EXHIBIT 12.1 NV ENERGY, INC. RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Year Ended December 31, EARNINGS AS DEFINED: Net Income $ Income Taxes Fixed Charges Capitalized Interest (allowance for borrowed funds used during construction) Preferred Stock Dividend Requirement - ) Total $ FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ Preferred Stock Dividend Requirement - Total $ RATIO OF EARNINGS TO FIXED CHARGES (1)Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Earnings” represents net income adjusted for income taxes and fixed charges excluding capitalized interest.For the year ended December 31, 2006, “Earnings” represents net incomeadjusted for pre-tax preferred stock dividend requirement of SPPC, income taxes and fixed charges excluding capitalized interest.“Fixed charges” represent the aggregate of interest charges on long-term debt (whether expensed or capitalized), the portion of rental expense deemed to be attributable to interest, and the pre-tax preferred stock dividend requirement of SPPC.
